Citation Nr: 0637891	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for stomach disorder, 
to include ulcer, hiatal hernia, and gastroesophageal reflux 
disease (GERD).  

2.  Entitlement to Special Monthly Pension (SMP) based on 
need for aid and attendance and housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO), in North 
Little Rock, Arkansas that denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1944 to November 1946, appealed those decisions to the BVA 
and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's stomach disorder, to include ulcer, hiatal 
hernia, and GERD was not shown until decades after service, 
is a not presumptive condition associated with radiation-
exposure and is not causally or etiologically related to 
service, including any radiation the veteran may have been 
exposed to during service.  

2.  The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in, or confined to, a nursing home or 
other facility due to physical or mental incapacity; does not 
need regular aid and assistance to perform activities 
necessary for daily living;  and is not housebound.


CONCLUSIONS OF LAW

1.  A stomach disorder, to include ulcer, hiatal hernia, and 
gastroesophageal reflux disease (GERD) was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2006).

2.  The criteria for special monthly pension based on a need 
for aid and attendance or housebound status are not met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2002, January 2005, August 2005 and 
March 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statements of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  


Service Connection Claim

The veteran contends that he is entitled to service 
connection for stomach disorder, to include ulcer, hiatal 
hernia, and GERD.  The veteran asserts that his stomach 
disorder is related to ionized radiation exposure during 
service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for a disability claimed to be due to 
exposure to ionizing radiation during service can be 
demonstrated in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom 120 F.3d 1239 (Fed. Cir. 
1997). First, direct service connection may be established 
under 38 C.F.R. § 3.303(a) by showing that the disease began 
during or was aggravated by service, a task "which includes 
the difficult burden of tracing causation to a condition or 
event during service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Second, as to radiation-exposed veterans, 
there are certain diseases which may be presumptively service 
connected under 38 U.S.C.A. § 1112(c) if participation in an 
in-service radiation-risk activity is shown.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309. Third, service connection 
may be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages found in 38 C.F.R. § 
3.311, if the condition at issue is a "radiogenic disease," 
and other conditions specified by regulation are met, such as 
an evidentiary showing of exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(b)(2), (4).

The veteran contends that his current chronic stomach 
disorder is due to exposure to radiation while serving in 
Hiroshima, Japan, after the atomic bomb detonation in August 
1945.  (T. 11-12).  Upon review, the veteran's stomach 
disorder, specifically ulcer, hiatal hernia, and GERD, is not 
among those radiogenic diseases listed as related to 
radiation exposure.  38 C.F.R. §§ 3.307, 3.309, 3.311.  There 
is also no evidence in the claims folder that supports a 
finding of radiation exposure during service.  However, even 
if the veteran participated in a "radiation-risk activity," 
such as serving in Hiroshima, Japan, after August 1946, his 
stomach disorder would not be a presumed service connection 
disability or a "radiogenic disease" based on radiation 
exposure.  Id.

In support of a direct service connection claim, the veteran 
submitted a written statement dated in October 2002, 
indicating that he received treatment for stomach problems in 
August 1946 at Army Hospital in Okinawa, Japan.  As 
discussed, the claims folder did not include any service 
medical records to assist in determining whether the veteran 
was treated for a stomach disorder in service.  The claims 
folder provided no basis to corroborate the veteran's 
assertion of treatment for stomach problems in service.  
However, assuming that the veteran did, in fact, receive 
treatment for stomach problems in service, his in-service 
stomach problems were apparently acute and transitory in 
nature, and did not result in a chronic disability since none 
was shown for decades following separation from service. 

The claims folder does not show treatment for stomach 
problems following service until the 1970s, or decades after 
separation from active duty service.   A private medical 
record from Robert C. Butler, M.D. dated in March 1976 stated 
that beginning in 1970, the veteran first began noticing an 
epagastric burning pain approximately one hour after eating 
meals.  The veteran stated that this would occasionally 
accompany reflux of gastric material into his mouth.  
According to the veteran, this initially occurred 
intermittently, but slowly increased in frequency and 
severity over the next five years.  The veteran also 
testified before the BVA that he did not have any problems 
with his stomach until the 1960s.  (T. 7).  He further stated 
that he could think of nothing in service that may have 
contributed to his stomach disorder, other than radiation 
exposure.  (T. 8).  

In short, a chronic stomach disorder appears to have 
manifested either in the 1960s, according to the veteran's 
testimony, or in 1970, according to the March 1976 private 
medical report.  Regardless, there is no evidence that the 
veteran had a chronic stomach disorder after 1946 and not 
until at least the 1960s.  There is also no medical evidence 
relating the veteran's stomach disorder to service, including 
any radiation he may have been exposed to during service.  

While the veteran contends that his chronic stomach disorder 
is due to service, or in the alternative, related to in-
service exposure to radiation, he is a layperson and not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The probative medical evidence shows that the veteran's 
stomach disorder began decades after separation from service 
and may not be presumed to be related to radiation exposure.

The preponderance of the evidence is against the service 
connection claim for stomach disorder, to include ulcer, 
hiatal hernia, and GERD.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Special Monthly Pension Claim

The veteran claims that he is in need of the aid and 
attendance of another person on a daily basis, and is 
entitled to SMP for housebound status.  First, the Board will 
consider the SMP claim for need of the aide and attendance of 
another person on a daily basis.  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity.  38 C.F.R. § 3.351(c).

Upon review, the veteran does not meet the first two 
criteria.  Although the veteran is blind in the left eye, he 
sees well out of the right eye, according to a September 2005 
VA examination report.  The veteran is not asserting that he 
is currently living in a nursing home.  Nevertheless, SMP can 
still be granted if the veteran establishes a factual need 
for aid and attendance under the criteria set for in 38 
C.F.R. § 3.352(a).   

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).

There is no evidence that the veteran is unable to dress or 
feed himself, requires frequent need of adjustment of any 
special prosthetic, attend to the wants of nature, or is 
incapacitated.  In fact, the veteran testified that he is 
able to dress himself, take a bath and shower on his own, and 
feed himself.  (T. 13).  He also testified that he is able to 
get out of bed everyday, leave his house to go to doctor 
appointments, and go to church.  (T. 12).   

There is also no evidence demonstrating an inability of the 
veteran to attend to the wants of nature or the presence of 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  The 
September 2005 VA physician noted that the veteran is able to 
bathe himself and get dressed.  He is also able to cook.  
Based upon evaluation of the veteran, the physician opined 
that at this point, the veteran does not need someone to come 
in his home and provide skilled care.  There is no medical 
evidence contradicting these findings.  

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  There is no 
evidence to indicate that the veteran is housebound.  The 
veteran testified that he is able to leave his house and go 
to doctor appointments, church, and grocery shopping.  (T. 
12-13).  

Based upon the above information, particularly the findings 
from the September 2005 VA examination report and testimony 
from the veteran, the Board concludes that the weight of the 
evidence is against the veteran's claim for special monthly 
pension on account of being in need of the aid and attendance 
of another person, or due to housebound status.  Thus, the 
benefit of the doubt rule of 38 U.S.C.A. § 5107(b) does not 
apply.


ORDER

Service connection for stomach disorder, to include ulcer, 
hiatal hernia, and gastroesophageal reflux disease (GERD) is 
denied. 

Special Monthly Pension based on need for aid and attendance 
and housebound status is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


